  8:20-cr-00220-RFR-MDN Doc # 66 Filed: 07/27/21 Page 1 of 3 - Page ID # 191




                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEBRASKA

 UNITED STATES OF AMERICA,
                                                                 8:20CR220
                      Plaintiff,
                                                      PRELIMINARY ORDER OF
        v.                                                 FORFEITURE

 ZUMARI WILSON,

                      Defendant.


       This matter is before the Court upon the government’s Motion for Preliminary Order
of Forfeiture (Filing No. 65). The Court has carefully reviewed the record in this case and
finds as follows:

       1.     On July 23, 2021, defendant Zumari Wilson (“Wilson”) pleaded guilty to
Counts I and IV of the Indictment (Filing No. 1) and admitted the Forfeiture Allegation of
the Indictment. Count I charged Wilson with conspiracy to distribute and possess with
intent to distribute a mixture or substance containing crack cocaine, in violation of 21
United States Code § 846. Count IV charged Wilson with being a felon in possession of a
firearm, in violation of 18 United States Code §§ 922(g)(1) and 924(a)(2).

       2.     The Forfeiture Allegation sought forfeiture, pursuant to 21 U.S.C. § 853 of
certain property. That property includes $3,711 in United States currency seized from 3927
Read Street, Omaha, Nebraska, on or about February 21, 2020. The currency was seized
because it was either used to facilitate the offenses charged in the Indictment or was derived
from proceeds obtained from the commission of the offenses charged in the Indictment.

       3.     Based on Wilson’s guilty plea and admission, Wilson forfeits his interest in
the $3,711 in United States currency and the government should be entitled to possession
of the currency pursuant to 21 U.S.C. § 853.
  8:20-cr-00220-RFR-MDN Doc # 66 Filed: 07/27/21 Page 2 of 3 - Page ID # 192




      4.    The government’s Motion for Preliminary Order of Forfeiture should be
granted.

      IT IS ORDERED:

      1.    The government’s Motion for Preliminary Order of Forfeiture (Filing
            No. 65) is granted.

      2.    Based upon the Forfeiture Allegation of the Indictment (Filing No. 1) and
            Wilson’s guilty plea and admission, the government is hereby authorized to
            seize the $3,711 in United States currency.

      3.    Wilson’s interest in the $3,711 in United States currency is hereby forfeited
            to the government for disposition in accordance with the law, subject to the
            provisions of 21 U.S.C. § 853(n)(1).

      4.    The $3,711 in United States currency is to be held by the government in its
            secure custody and control.

      5.    Pursuant to 21 U.S.C. § 853(n)(1), the government shall publish for at least
            thirty consecutive days on an official internet government forfeiture site,
            www.forfeiture.gov, notice of this Preliminary Order of Forfeiture, notice of
            publication evidencing the government’s intent to dispose of the property in
            such manner as the Attorney General may direct, and notice that any person,
            other than Wilson, having or claiming a legal interest in any of the subject
            property must file a Petition with the Court within thirty days of the final
            publication of notice or of receipt of actual notice, whichever is earlier.

      6.    The published notice shall state the Petition referred to in Paragraph 5, above,
            shall be for a hearing to adjudicate the validity of the Petitioner’s interest in
            the $3,711 in United States currency, shall be signed by the Petitioner under
            penalty of perjury, and shall set forth the nature and extent of the Petitioner’s
            right, title, or interest in the $3,711 in United States currency and any
            additional facts supporting the Petitioner’s claim and the relief sought.

      7.    The government may also, to the extent practicable, provide direct written
            notice to any person known to have an interest in the $3,711 in United States
            currency as a substitute for published notice as to those persons so notified.

      8.    Upon adjudication of all third-party interests, this Court will enter a Final
            Order of Forfeiture pursuant to 21 U.S.C. § 853(n), in which all interests will
            be addressed.

      Dated this 27th day of July 2021.

                                            2
8:20-cr-00220-RFR-MDN Doc # 66 Filed: 07/27/21 Page 3 of 3 - Page ID # 193




                                        BY THE COURT:



                                        Robert F. Rossiter, Jr.
                                        Chief United States District Judge




                                    3
